Wallace, J.,
delivered the opinion of the Court, CROCK-Ett, J., and Rhodes, C. J. concurring:
This is an application made to this Court, for a writ of mandamus, against the Auditor of the City and County of San Francisco, requiring him to audit and allow the claim of the petitioner for salary as a member of the Board of Fund Commissioners.
The petitioner was treasurer of the city and county, from October 7, 1861, to May 6, 1865, and was, ex officio, a member of the Board of Fund Commissioners, by force of the Act of May, 1865, to provide for the funding of the debt of *470tbe City of San Francisco, (Stats. 1955, p. 285,) and by the sixth section of that Act, his salary as a member of the Board was fixed at $1,200 per annum.
His claim as shown in his petition here, is for salary from October 7, 1861, to October 7, 1862, $1,200; from October 7, 1862, to June 30th, 1863, $880; from 1st July, 1863,t to June 30th, 1864, $1,200; from 1st July, 1864, to May 6th, I860, $1,020.
The petition was filed June 14, 1869, which was more than four years after the latest item of the claim had accrued.
The Statute of Limitations is interposed by the respondent, in behalf of the city.
The ninetieth section of the Consolidation Act, provides, that “the salaries, fees, and compensation of all officers * * * shall be payable monthly, and any demand whatsoever, upon the treasury hereafter accruing, shall not be paid, but shall be forever barred by limitation of time, unless the same be presented for payment, properly audited within one month after such demand became due and payable,” etc.
There can be no question that the claim iiere made is for “ salary” of an “ officer,” and that it is a “ demand * * upon the treasury; ” and that though (as held in Paxson v. Hale, October term, 1867), the ex officio compensation of the petitioner, fixed by the Act of 1855, was not affected as to the amount thereof by the subsequent legislation, fixing his salary as treasurer, yet it is clear enough that section ninety of the Consolidation Act, was designed to prescribe a uniform rule for the presentation of all demands upon the treasury, and fix a uniform bar for non-presentation, and that its effect upon the salary of the petitioner, was to convert it into a monthly salary of $100, to be presented and audited, or otherwise to become barred, as in said section provided.
The petition- must be-denied, and it is so ordered.
Temple, J., having been of counsel, did not participate in this judgment.